Case 2:18-cv-00655-MCE-CKD Document 70 Filed 08/05/21 Page 1 of 1



CHAD C. COUCHOT, Bar No. 245455
SCHUERING ZIMMERMAN & DOYLE, LLP
400 University Avenue
Sacramento, California 95825-6502
(916) 567-0400
FAX: 568-0400
Attorneys for Defendant JOHN H. FRIEND, M.D.

                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA

STEVEN GARCIA RODRIGUEZ,                                 ) No.  2:18-cv-0655 MCE CKD P
                                                         )
                Plaintiff,                               ) STIPULATION AND [PROPOSED]
                                                         ) ORDER TO EXTEND DISCOVERY
vs.                                                      )
                                                         )
DAVID BAUGHMAN, et al.,                                  )
                                                         )
                 Defendants.                             )
              ______________________________________    _)


         Based on good cause shown and the stipulation of the parties, the deadlines

governing this case are extended by 30 days.

         Accordingly, IT IS HEREBY ORDERED that:

      1. Defendant’s motion to modify the discovery and scheduling order (ECF No. 69)
         is granted.

      2. The discovery cut-off date is extended to August 23, 2021.

      3. The dispositive motions deadline is extended to September 30, 2021.


         Dated: August 5, 2021
                                                       _____________________________________
                                                       CAROLYN K. DELANEY
                                                       UNITED STATES MAGISTRATE JUDGE
